DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 4, 2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Form PTO-1449 is signed and attached hereto.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or fairly suggest a mobile object having wheeled front and rear bases wherein the front and rear bases are moveable relative to each other to expand and contract the wheelbase, the front base is changeable to be expand and contract the width between the front wheels, and having a seating part that turns forward and backward in association with the relative movement of the front and rear bases to contract and expand the wheelbase and front wheel width in addition to the other claimed limitations and elements. 
The closet prior art includes U.S. Pat. No. 4,834,409 to Kramer which discloses personal mobility device having an expanding and contract wheelbase and tread width of the wheels, but does not disclose the rotation of seat being associated with the expansion and contraction. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE CLEMMONS/Primary Examiner, Art Unit 3618